 HERMAN BROTHERS, INC.Herman Brothers, Inc. and Patrick R. HanesBrotherhood of Railway, Airline and SteamshipClerks, Freight Handlers, Express and StationEmployees, AFL-CIO and Patrick R. Hanes.Cases 6-CA-14147 and 6-CB-5272September 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn October 27, 1981, Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, Respondent HermanBrothers, Inc. (HBI), and Respondent Brotherhoodof Railway, Airline and Steamship Clerks, FreightHandlers, Express and Station Employees, AFL-CIO (BRAC), each filed exceptions and supportingbriefs. The General Counsel filed limited excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.1.HBI operates a trucking service engaged in thetransportation of liquid gases for clients on a con-tract basis. On July 29, 1980,1 HBI signed a con-tract with M. G. Burdett Enterprises (Burdett) tomake deliveries of liquified gas products from Bur-dett's new St. Mary's, Pennsylvania, facility. TheSt. Mary's facility is one of seven plants operatedby Burdett. The St. Mary's plant was not sched-uled to "come on line," i.e., to produce liquid gas,until November 19. Prior to that time, from ap-proximately Mid-October until November 19, HBIdrivers hauled liquid products purchased by Bur-dett from other companies in order to service Bur-dett's customers and to charge up the St. Mary'sfacility.HBI first hired drivers on October 13. As of Oc-tober 15, HBI employed five drivers. On October18, the five drivers attended a safety meeting con-ducted by HBI. At the conclusion of that meeting,HBI officials introduced BRAC RepresentativeSteve Milone. Milone spoke with four of the driv-ers about BRAC, and subsequently each of the fourdrivers signed membership application and authori-All dates hereinafter are in 1980, unless otherwise indicated.264 NLRB No. 64zation cards. Based on these cards, BRAC, on Oc-tober 20, demanded recognition as the exclusiverepresentative of HBI's drivers. On October 24,HBI extended recognition to BRAC.2On Novem-ber 25, HBI and BRAC entered into a collective-bargaining agreement covering the driver unit.Under the terms of its contract with Burdett,HBI was responsible for providing drivers to serv-ice the St. Mary's facility. Subsequent to the sign-ing of the service contract between HBI and Bur-dett, and unknown to HBI, Burdett decided toclose its Hopewell, Virginia, plant for renovations.Thus, from November 5 until December 26, HBIwas required to transport products from St. Mary'sto Hopewell, so that Hopewell could continue toservice its customers. On November 25, the dateHBI and BRAC executed their contract, HBI em-ployed 12 drivers. The number of drivers em-ployed by HBI from that time forward fluctuatedbetween 12 and 16.II.The Administrative Law Judge concluded thatHBI violated Section 8(a)(2) and (1) of the Act byrecognizing BRAC as the exclusive representativeof its drivers. He also found that BRAC violatedSection 8(b)(l)(A) of the Act by accepting recogni-tion and executing the contract between it andHBI. We cannot agree. In analyzing this issue, andassessing the validity of Respondent's defenses, theAdministrative Law Judge first focused on the Oc-tober 18 meeting at which BRAC official Milonesucceeded in obtaining authorization cards from amajority of the currently hired drivers. The Ad-ministrative Law Judge viewed this October 18meeting as a "direct picture of assistance." Howev-er, the October 18 meeting was never consideredto be an issue in this case. At the hearing, the fol-lowing colloquy took place between the Adminis-trative Law Judge and the General Counsel:[Administrative Law Judge] As I understandthe case, the company made a perfectly propercontract with the Union but didn't haveenough people on the payroll so that therewas not a representative group of employeesto justify exclusive recognition; that's what thecomplaint says. Isn't that correct?[The General Counsel] That's correct. [Em-phasis supplied.]Indeed, the General Counsel alleged in the com-plaint other acts of assistance by HBI to BRAC,2 On October 22. one of the five drivers had terminated his employ-ment. Thus, on the date HBI recognized BRAC, it employed four driv-ers. three of whom had signed authorization cards439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut these all date from October 27 and thereafter.The General Counsel pointedly refrained fromchallenging the legality of the October 18 meeting.Had the General Counsel been able to prove8(a)(2) and 8(b)(l)(A) violations through illegal as-sistance rendered BRAC by HBI, the dispositionhere would have been much simpler: the relation-ship between the two would have been unlawfulfrom its inception without regard to how manydrivers HBI intended to employ. However, theGeneral Counsel did not proceed on that theory.The General Counsel's position was that HBI didnot employ a representative complement of em-ployees on October 24, and that it was not engagedin its normal operations on that date, and for thosereasons recognition was unlawfully extended andaccepted. We agree with HBI and BRAC that theAdministrative Law Judge's findings on the Octo-ber 18 meeting, and his reliance on those findings,were improper. With this in mind, we turn to aconsideration of the real issues in the case.3Ill.As noted above, HBI and Burdett entered into acontract on July 29, under which HBI was to pro-vide transportation services to Burdett on a 24-hour, 365-day basis, at Burdett's St. Mary's facility.On October 24, the date recognition was executed,HBI employed four drivers. The St. Mary's plantbecame operational on November 19, and, as ofNovember 25, the date HBI and BRAC executedtheir collective-bargaining agreement, HBI em-ployed 12 drivers. HBI's service contract with Bur-dett stated that the average trip for HBI driverswould be 325 miles but, as stated, unknown toHBI, Burdett closed its Hopewell, Virginia, facilityand HBI was required to service the Hopewellplant from November 5 to December 26. As aresult, the average mileage increased to 442.4The Administrative Law Judge concluded thenumber of employees at the time of recognition-four-was not representative of the number lateremployed--"12 men or more." He did so by dis-crediting an official from Burdett, Leonard Orze-3 We do not disagree with the Administrative Law Judge's commentat fn. 2 of his Decision that the issues must be analyzed in light of all ofthe facts of a case. What we hold is that where, as here, the GeneralCounsel specifically limits the scope of the allegations, and specificallyagrees that certain facts or theories are not at issue in the case, and anadministrative law judge agrees at the hearing that the facts and theoriesare so limited, it is error for an administrative law judge to find violationsor rely on those facts or theories in reaching a decision. In the circum-stances of this case, any issues surrounding the October 18 meeting werenot litigated.4 The General Counsel conceded in her brief to the AdministrativeLaw Judge, which is submitted in support of her limited exceptions, thatthe Hopewell closing was not anticipated by either Burdett or HBI onJuly 26, and that HBI did not know of the closing until shortly beforeservicing Hopewell on November 5.chowski, a witness called by the General Counselto testify, inter alia, about the contract betweenBurdett and HBI. The Administrative Law Judgeconcluded, contrary to Orzechowski's testimony,that the timing of the Hopewell closing was notunexpected, that the contract was not limited tothe St. Mary's facility and that, consequently, Bur-dett and HBI knew that HBI's work force wouldexpand rapidly beyond its initial complement.The General Counsel proceeded on a differenttack in her brief to the Administrative Law Judge.Although maintaining that the employee comple-ment was not representative, the General Counselargued that HBI needed 14 to 16 drivers to serviceSt. Mary's under its contract with Burdett. Asnoted above, the General Counsel, contrary to thefindings of the Administrative Law Judge, recog-nized that HBI was unaware of Burdett's need formore drivers because of the Hopewell closing.However, the General Counsel argued that theHBI-Burdett contract itself contemplated the use ofmany drivers. Indeed, the General Counsel reliedon Orzechowski's testimony to rebut HBI's conten-tion that HBI needed only seven drivers during itsfirst year of service at the St. Mary's plant. TheGeneral Counsel also relied on testimony that em-ployees, when hired, were told by HBI personnelthat 15 or 16 drivers would be needed for HBI'soperations. In a slightly different vein, the GeneralCounsel also argued that the contract between HBIand Burdett established that HBI's normal oper-ation was the delivery of products from the St.Mary's plant. It was the General Counsel's furthercontention, based on the contract, that HBI wasnot engaged in normal operations at St. Mary'sprior to the November 19 opening of that plant,and therefore that recognition was improperly ex-tended on that basis, also. We agree with neitherthe Adminis'rative Law Judge nor the GeneralCounsel.The test for determining whether recognition hasbeen lawfully extended is twofold: (1) at the timerecognition is extended, the jobs or job classifica-tions designated for the operation involved must besubstantially filled, and (2) the operation involvedmust be in normal production.5The Board has notestablished a per se rule for determining whetherthere has been premature recognition, but has eval-uated the facts to determine whether employees re-alistically have had an opportunity to select a bar-gaining representative.6Although not determina-5 See, e.g., British Industries Company. Lyra Systems. Divisions of Aunel.Inc., 218 NLRB 1127 (1975); Hayes Coal Co.. Inc., 197 NLRB 1162(1972).6 See, e.g., Allied Products Corporation and its subsidiary, Kraus Manu-faciuring & Equipment Co.. Inc, 220 NLRB 732 (1975). Scotrex Corpora-tion, 200 NL.RB 446 (1972).440 HERMAN BROTHERS, INC.tive, the Board has looked to the test set forth inGeneral Extrusion7to determine whether recogni-tion is lawful.8As in the contract-bar area, theBoard, in deciding whether recognition has beenimproperly extended, has attempted to protect therights of employees who are working,9as well asthose who are to work in the future.Our starting point is that initially HBI neithercoerced employees nor assisted BRAC in the sign-ing of authorization cards.10 And the GeneralCounsel concedes as much. Thus, on October 24,when recognition was extended, BRAC represent-ed an uncoerced majority of HBI's employees. Wealso find that on October 24, HBI's drivers wereengaged in the activities they were to perform atSt. Mary's when it became operational. That is,HBI drivers were to deliver products from St.Mary's to Burdett's customers in the St. Mary'sarea. Prior to St. Mary's coming on line, HBI driv-ers serviced St. Mary's customers by picking upproducts at competitors' plants and delivering tothe customer. Orzechowski testified this methodwas the usual manner in which Burdett developeda market in an area.Also at this time Burdett closed its Hopewellplant and HBI was required to make deliveries toVirginia. As noted earlier, these deliveries wereoutside the original area contemplated by the par-ties. However, the contract obligated HBI to makedeliveries for Burdett. Contrary to the Administra-tive Law Judge, we find no basis for discreditingOrzechowski's testimony that HBI was unaware ofthis closing until just before Burdett informed HBIof the fact. Even if Burdett knew it would closeHopewell, this does not mean HBI was privy tothe decision." Orzechowski was called as a wit-ness for the General Counsel, and was not exam-ined as a "hostile witness" under Rule 61 I(c) of theFederal Rules of Evidence. Then, Orzechowskiwas cross-examined by counsel for HBI. His testi-mony was not contradicted in material respects.Thus, it is clear Orzechowski was not Respondent'switness, and that he was not a spokesperson or anagent of HBI. We agree with Respondents that the7 General Extrusion Company. Inc., 121 NLRB 1165 (1958). In thatcase, the Board held, inter alia, that a contract signed when an employeremployed 30 percent of its employee complement in 50 percent of its jobclassifications would constitute a bar to a representation petition.8 British Industries. supra. Milton Kline and Jacob Kline a co-partnership.d/b/a Klein's Golden Manor. 214 NLRB 807 (1974): Prince Pontiac. Inc..174 NLRB 919 (1969).9 The Anaconda Company, 225 NLRB 953 (1976).10 The Anaconda Company. supra, 225 NLRB at 954.1 As noted, the General Counsel on brief agreed that HBI did notcontemplate servicing Hopewell. Indeed, as noted above, the average tripfor drivers, factoring in Hopewell, was 442 miles, over 100 miles morethan the contemplated average trip of 325 miles stated in the contract Ifthe parties thought the contract encompassed Hopewell deliveries, surelythe mileage figure would have been different in the contract.Administrative Law Judge's blanket discrediting ofOrzechowski was in error. 12Orzechowski stated that Burdett's St. Mary's op-eration would be similar to its Reading, Pennsylva-nia, facility, and therefore would require 15 em-ployees. However, Orzechowski also stated fivedrivers would be needed initially. More important-ly, Orzechowski indicated at hearing that a plantlike St. Mary's could take as long as 2 years tobecome fully operational.' The Hopewell situa-tion, clearly unforseen, required HBI to increase itsdriver complement. In addition, Orzechowski indi-cated that, after the Hopewell facility became oper-ational again in late December, Burdett requestedHBI to keep its extra drivers at St. Mary's because12 As noted above, the Administrative Las Judge erred in appraisingthe "credibility" of Respondents' defense to the alleged unfair labor prac-tices in light of the October 18 meeting, heretofore described His dis-crediting of Orzechowski, based on his interpretation of the HBI-Burdettcontract and inferences he drew from the evidence, is equally erroneous.The Administrative Law Judge concluded that the HBI-Burdett contractwas not limited to St. Mary's plant deliveries. He questioned, if the con-tract were limited to St. Mary's, why were drivers hired hS HBI in Octo-ber. prior to the November 19 opening date planned for St. Mary's TheAdministrative Law Judge also wondered whiy the contract was signedin July, approximately 4 months prior to St Mary's opening, and whydrivers would want to know how many employees would eventually behired by HBI at St. Mary's. In answering these questions, the Administra-tive Law Judge posited that HBI and Burdett knew HBI would bemaking deliveries "all over the lot," and that the contract was not limitedto St Mary's deliveries. He therefore declared that Orzechowski's testi-mony was not worthy of crediting. However, the Administrative LawJudge's resolution of credibility is not based on demeanor, but upon thefacts and the inferences drawn from those facts by the AdministrativeLaw Judge This is a task which we are as capable of performing as theAdministrative Law Judge (see, e.g., JN. Ceazan Company, 246 NLRB637, 638, fn. 6 (1979); Garrett Railroad Cart Equipment. Inc., 244 NLRB842. fn 1 (1979)); as argued by HBI and BRAC. we agree that the Ad-ministrative Law Judge made illogical inferences and erroneous conclu-sions We note first that the HBI-Burdett contract, in its opening para-graph, states that it is a service agreement "relative to Burdetl's StMarys [sic]" facility. The agreement also indicates that HHI would pro-vide supervision and dispatchers at St. Mary's, and states what the ratesfor service "at St. Mary[']s" would be. Contrary to the AdministrativeLaw Judge, we do not believe it has been demonstrated that the contractwas not limited to St. Mary's. The General Counsel never argued other-wise, and we think the contract language and the testimony at the hear-ing was clear on the subject. Equally clear is the reason why driverswere hired in October; HBI planned to train drivers, which required timedue to the nature of the materials handled, and Burdett intended to startits St. Mary's facility by trucking in products to St. Mary's and makingdeliveries to its first customers with products purchased elsewhere anddelivered by HBI drivers. As to why the contract was signed in July, wethink it unwise for this Board or an administrative law judge to substitutetheir judgment for business decisions made by employers. However, herewe note that Burdett's securing of a delivery service contract 4 monthsprior to the opening of a plant hardly seems suspect. The only trouble-some issue is why drivers were told by HBI that there would "eventual-ly" be a need for 16 drivers. However, as HBI points out, employees mayindeed be interested in knowing how large an operation there eventuallywould be and what type of operation an employer eventually contemplat-ed. In sum, we agree with HBI and BRAC that the Administrative LawJudge's rhetorical questions and answers are of little value in assessingOrzechowski's credibility, and we do not rely on his finding in thatregard. Accordingly. we will rely on Orzechowski's uncontradicted testi-mony in reaching our result here.13 Although it appears Orzechowski did not tell HBI representativeswhen the full 15 drivers would be needed, this fact does not mean thatHBI had no idea of how many drivers it would need over the life of thecontract441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the cost of training them and because Burdettwould expand its arc of distribution to utilize theirservices.Considering all of the above circumstances, wecannot conclude that the extension of recognitionby HBI to BRAC violated the Act. Assuming asargued by HBI that it contemplated the use of onlyseven drivers initially to service Burdett, we wouldfind four drivers to be a representative comple-ment. Even assuming that HBI would eventuallyneed from 14 to 16 drivers to fulfill the stated con-tract terms, we still would not find a violationhere.14Since there was no illegal assistance orother unlawful prerecognition conduct, and sincethe evidence reveals a high state of flux not antici-pated by HBI, we find that HBI's October 24 rec-ognition of BRAC as the collective-bargaining rep-resentative of the drivers did not violate Section8(a)(2) and (1) of the Act. Nor did BRAC violateSection 8(b)(l)(A) by accepting recognition. Ac-cordingly, the collective-bargaining agreement en-tered into by HBI and BRAC did not violate theAct and thus neither the existence of, nor the en-forcement of, the union-security provision violatedthe Act. We therefore will dismiss those allegationsof the complaint.The Administrative Law Judge also concludedthat HBI violated Section 8(a)(1) of the Act be-cause its supervisors urged employees to sign unionmembership cards and to execute dues-checkoff au-thorization cards. He also found that HBI violatedthe Act by threatening to withhold work assign-ments from employees who failed to sign suchcards. In addition, the Administrative Law Judgedetermined that HBI violated Section 8(a)(3) and(1) of the Act by refusing to dispatch employeeCharles Lecker because Lecker had not joinedBRAC, and had not signed a dues-checkoff author-ization card. The General Counsel also alleged thatBRAC violated Section 8(b)(l)(A) by acceptingdues remitted by HBI. We agree that HBI andBRAC violated the Act in each of the above in-stances, but do so only for the following reasons.It is established that "the Act guarantees to eachemployee the right to determine for himself, freefrom coercion, whether he shall sign a checkoff au-thorization or not."'5As described by the Admin-istrative Law Judge, HBI's supervisors routinelytold employees to sign dues-checkoff authorizationcards or face the threat of withheld assignments.14 Cf. The Anaconda Company, supra. There were 12 drivers in HBl'semploy at the time of the signing of the contract, and we would find thatHBI employed a representative complement of employees if that numberwere used as the base.15 Boggett Industrial Constructors Incorporated, 219 NLRB 171, 172(1975); Hope Industries, Inc., 198 NLRB 853, 856 (1972); Moeschl-EdwardsCompany, Inc., 237 NLRB 1029, 1201 (1978); IBEC Housing Corporation,245 NLRB 1282, 1283 (1979).Such conduct clearly is proscribed by the Act. Asa corollary to this violation, we also find thatBRAC violated Section 8(b)(1)(A) by acceptingmoney deducted pursuant to the coercively ob-tained authorizations.16Furthermore, HBI deniedemployee Lecker a day's dispatch because he hadnot joined BRAC and had not signed a dues-check-off authorization card. This denial of the dispatch,which HBI had previously threatened would occurif Lecker refused to fill out the cards, violated Sec-tion 8(a)(3) and (1) of the Act.lIAMENDED CONCLUSIONS OF LAWi. By urging employees to sign dues-checkoff au-thorization cards and by threatening to dischargeemployees if they failed to join the Brotherhood ofRailway, Airline and Steamship Clerks, FreightHandlers, Express and Station Employees, AFL-CIO, and failed to sign dues-checkoff authorizationcards, and by deducting and remitting money de-ducted thereto, Herman Brothers, Inc., violatedSection 8(a)(l) and (2) of the Act.2. By denying employment to employee CharlesLecker because he failed to join the above-men-tioned Union and to sign a dues-checkoff authoriza-tion card in favor of BRAC, HBI violated Section8(a)(3) and (1) of the Act.3. By accepting and retaining money deductedpursuant to coercively obtained dues-checkoff au-thorization cards, BRAC violated Section8(b)(1)(A) of the Act.16 IBEC Housing, supra, 245 NLRB at 1282. In this regard, the recordreflects that HBI Terminal Manager Johnston approached union stewardsand told them to perform their duties; i.e., obtain authorization cards anddues-deduction cards. Thus, it is inferable that BRAC was aware ofHBI's unlawful conduct.1: Iope Industries, supra, 198 NLRB at 856. HBI contends that it didnot violate the Act as found above. It argues that it was simply comply-ing with the terms of the lawful contract HBI entered into with BRAC.Specifically, HBI argues that since the collective-bargaining agreementcontained a lawful union-security clause. HBI was privileged to informits employees to adhere to the contract We agree that an employer ordi-narily may inform employees of their obligations and duties under a validunion-security provision. See, e.g., IBEC Housing, supra. However, HBIdid more here than merely apply the union-security clause. It threatenedemployees with discharge if they failed to execute dues-checkoff authori-zation cards. Moreover, although art. 11, sec. 1. of the collective-bargain-ing agreement required employees to become members of BRAC within31 days of date of hire, it did not mention what, if any, penalties attachedfor failure to join BRAC. Even under a union-security provision, employ-ees are subject to discharge only for failure to tender periodic dues andinitiation fees, and they are entitled to notice of such deficiencies and anopportunity to correct them. See, e.g., Philadelphia Sheraton Corporation,136 NLRB 888 (1962), enfd. 320 F 2d 251 (3d Cir. 1963). There is no evi-dence here that BRAC ever requested that HBI enforce the union-secu-rity clause against Lecker or any other employee. Finally, it is clear thatLecker was denied dispatch because he failed to sign both a dues-mem-bership card and a dues-checkoff authorization card. Johnston testifiedthat he stated to Lecker that, in order to be dispatched, Lecker had to be"a good member in standing." Johnston admitted giving both authoriza-tion and dues-checkoff authorization cards to employees. Lecker testifiedthat it was not until he brought in proof of his checkoff authorizationthat HBI dispatched him. Thus, we reject HBI's contention that it didnot violate the Act in the above respects.442 HERMAN BROTHERS, INC.4. In all other respects, Respondents have notviolated the Act.AMENDED REMEDYHaving found that Respondents engaged inunfair labor practices, we shall order that they takespecific action, as set forth below, designed to ef-fectuate the policies of the Act. Having found thatRespondent HBI urged employees to sign dues-checkoff authorization cards, threatened employeeswith discharge if they failed to join RespondentBRAC and to sign dues-checkoff authorizationcards, and remitted money deducted pursuantthereto, we shall order HBI to cease and desistfrom such conduct.Having found that BRAC accepted and retainedmoney pursuant to coercively obtained dues-check-off authorization cards, we shall order it to ceaseand desist from accepting and retaining suchmoney.Having found that HBI refused to employCharles Lecker in violation of Section 8(a)(3) and(1) of the Act, we shall order HBI to make Leckerwhole for any loss of pay suffered by him as aresult of the discrimination against him, as pre-scribed in F. W. Woolworth Company, 90 NLRB289 (1950), with interest thereon to be computed inthe manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977). See, generally, Isis Plumbing& Heating Co., 138 NLRB 716 (1962).However, we shall not order Respondents to re-imburse the employees for any money deductedpursuant to coercively obtained dues-checkoff au-thorization cards. A reimbursement order is unnec-essary in the circumstances of this case since the af-fected employees were subject to a lawful union-se-curity provision obligating them to pay to BRACthe sums deducted.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent Herman Brothers, Inc., St.Mary's, Pennsylvania, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Urging its employees to sign dues-checkoffauthorization cards, threatening to discharge em-ployees for failure to join the Brotherhood of Rail-way, Airline and Steamship Clerks, Freight Han-dlers, Express and Station Employees, AFL-CIO,and to sign dues-checkoff authorization cards forthat Union, and deducting and remitting moneypursuant thereto.(b) Denying employment to employees for fail-ure to join the above-mentioned Union and to signa dues-checkoff authorization card for that Union.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Make employee Charles Lecker whole forany loss of earnings in the manner set forth in thesection of this Decision and Order entitled"Amended Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its place of business in St. Mary's,Pennsylvania, copies of the attached notice marked"Appendix A."L8Copies of said notice, on formsprovided by the Regional Director for Region 6,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 6, inw riting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.B. Respondent Brotherhood of Railway, Airlineand Steamship Clerks, Freight Handlers, Expressand Station Employees, AFL-CIO, its officers,agents, and representatives, shall:1. Cease and desist from:(a) Accepting and retaining money deductedfrom employees of Herman Brothers, Inc., or anyother employer where such deductions are pursu-ant to coercively obtained dues-checkoff authoriza-tion cards.(b) In any like or related manner restraining orcoercing employees in the exercise of their rightsguaranteed them by Section 7 of the Act.I' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L.abor Relations Board "443 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Post in conspicuous places in the RespondentUnion's business office and other places where no-tices to its members are customarily posted, copiesof the attached notice marked "Appendix B."19Copies of said notice, on forms provided by theRegional Director for Region 6, after being dulysigned by an authorized representative of Respond-ent Union, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent Union to ensure that said noticesare not altered, defaced, or covered by any othermaterial.(b) Deliver to the Regional Director for Region6, signed copies of the attached noticed marked"Appendix B" in sufficient numbers to be postedby Respondent HBI in places where its notices toemployees are customarily posted, if it is so will-ing.(c) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps Respondent Union taken to complyherewith.l0 See fn. 18 above.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT urge our employees to signdues-checkoff authorization cards, threaten todischarge employees for failure to join theBrotherhood of Railway, Airline and Steam-ship Clerks, Freight Handlers, Express andStation Employees, AFL-CIO, and to signdues-checkoff authorization cards for thatUnion, or deduct and remit money pursuantthereto.WE WILL NOT deny employment to employ-ees who fail to join the above-mentionedUnion and to sign a dues-checkoff authoriza-tion card for that Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.WE WILL make employee Charles Leckerwhole for any loss of earnings suffered as aresult of our discrimination against him, withinterest.HERMAN BROTHERS, INC.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT accept and retain money de-ducted from employees of Herman Brothers,Inc., or any other employer, where such de-ductions are pursuant to coercively obtaineddues-checkoff authorization cards.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights guaranteed them by Section 7 ofthe National Labor Relations Act, as amended.RAILWAY, AIRLINE AND STEAMSHIPCLERKS, FREIGHT HANDL ERS, Ex-PRESS AND STATION EMPI OYEES,AFL-CIODECISIONSTATEMENT OF THE CASETHOMAS A. RIccI, Administrative Law Judge: A hear-ing in this proceeding was held at Ridgeway, Pennsylva-nia, on September 1, 1981, upon a complaint issued bythe General Counsel against two Respondents, HermanBrothers, Inc., herein called the Company or the Em-ployer Respondent, and Brotherhood of Railway, Airlineand Steamship Clerks, Freight Handlers, Express andStation Employees, AFL-CIO, herein called the Unionor the Union Respondent. The complaint issued on Feb-ruary 27, 1981, based on separate charges filed by Pat-rick R. Hanes, an individual in Case 6-CA-14147 on De-cember 31, 1980, and in Case 6-CB-5272 also on Decem-ber 31, 1980. The issue presented is whether the two Re-spondents established the Union as collective-bargainingagent among the Company's employees at a time when arepresentative group of employees to be covered by thatcontract had not yet been hired, and thereby violatedSections 8(a)(2) and 8(b)(1)(A). Briefs were filed after theclose of the hearing by all three parties.Upon the entire record and from my observation ofthe witnesses, I make the following:'I A motion by the General Counsel to correct certain typographicalerrors in the transcript, unopposed. is hereby granted.444 HERMAN BROTHERS, INCFINDINGS OF FACTI. THE BUSINESS OF THE COMPANYHerman Brothers, Inc., a corporation with its officesand principal place of business located in Omaha, Ne-braska, is engaged in the nonretail transportation ofliquid gas and dry products. During the calendar year1980, in the course of its operations so described, it pro-vided services valued in excess of $50,000 in variousStates other than the State of Pennsylvania. I find thatthe Company is engaged in commerce within the mean-ing of the Act.II. THE LABOR ORGANIZATION RESPONDENTI find that the Respondent Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Case in BriefThis case involves a bargaining unit of drivers, theiremployer, Herman Brothers, Inc., a Respondent here,having contracted to make truck deliveries, with its owntrucks, for a producer of gas and flammable liquidscalled Burdett Enterprises. The contract with Burdett tomake these deliveries was signed on July 29, 1980. Thefirst employees to do this work were hired by HermanBrothers on October 13. On October 24 Herman signed aformal recognition agreement with the Union, also a Re-spondent here, granting it exclusive representative statusas a bargaining agent for all employees in the bargainingunit. It then proceeded immediately to negotiate withthat Union. On that day-October 24-Herman had onlyfour employees hired or working in the unit. After bar-gaining with the Union, Herman and the Union signed acomprehensive collective-bargaining agreement on No-vember 25. By November 25 there were 12 drivers atwork. The number increased slightly from time to timeas the months went on.The complaint alleges that by establishing the Unionas exclusive representative of all these employees at atime when the Employer did not yet have a representa-tive segment of its ultimate employment complement, theCompany and the Union trenched upon the statutoryright of the employees themselves to select a union oftheir own choice, and therefore violated Sections 8(a)(2)and 8(b)(1)(A) of the Act, respectively. On the face ofit-as you look at the clear numerical facts and thetiming-there appears a clear unfair labor practice byboth Respondents: 4 employees when the Union is madethe bargaining agent, 12 a month later, all doing thesame kind of work, all covered by the same contract be-tween Herman and Burdett, and all covered by a singlecollective-bargaining agreement. See Scotrtex Corporation,200 NLRB 446 (1972), Baines Service Systems, Inc., 248NLRB 563 (1980).The only question to be decided is whether the Re-spondents have come forth with a satisfactory affirmativedefense against the prima facie case. The Union called nowitnesses in defense and offered no evidence at all. TheCompany contends it only intended, on October 24, tohave four or five employees at most for perhaps as longas 2 or even 3 years, to fulfill its contract with Burdett.It asserts the need to hire so many more drivers so sud-denly came as a complete surprise. that it was occa-sioned by forces beyond its control and completely un-predictable. And, of course, its essential position is that itnever intended unilaterally, i.e.. apart from the desires ofits employees, to force a union upon them other than oneof their own choice.B. The EvidenceThe decisive word here is "assistance." Section 8(aX)(1)and (2) of the Act speak of interference by an employerwith the formation or establishment of a bargainingagent, but what this means is any form of assistance to aunion becoming the bargaining agent, apart from the de-sires of the employees themselves. Does the record hereshow that the Respondent Company did assist the Re-spondent Union? The story starts in the beginning.On October 18, in a motel, because some employeeswere hired from distant locations and the new chemicalplant was not yet completed, Dick Frazier, terminalmanager, and Richard Papai, safety director, both ad-mitted supervisors of the Company, gathered the firstfive drivers hired and held a safety meeting. When theywere through talking about how the delivery trucksshould correctly and safely be operated, they called theUnion's business representative, Steve Milone, into theroom to talk to the employees. Milone discoursed aboutthe Union, and about the better wages and benefits itwould bring the employees. He asked the employees tosign formal authorization cards in favor of the Union andfour of them did so. The entire meeting in that roomlasted 2 or 2-1/2 hours, and the men were paid for thetime. It was on the basis of these four authorization cardsso obtained that the Union, 2 days later, demanded rec-ognition as bargaining agent.If there is one principle this statute has stood for overthe years it is that the employees, alone, decide whetheror not they wish to be represented by a union, and thatthe employer must keep its hands off that decision-nei-ther interfering with the employees' desire nor assistingthe union to become established. The concept hardlyneeds citation, but see Plastics Plant, Plumbing FixturesDivision, Norris Industries, 214 NLRB 629 (1974), andRollins-Purle. Inc., 194 NLRB 709 (1971). A more directpicture of assistance than this on October 18 couldhardly be shown-arranging for the union agent to sellthe idea to the employees and paying them to listen tohis solicitation. One employee, Brown, walked out of theroom when Milone came in, because, as the sole witnesswho testified about that meeting said, "he didn't want tohear it." Brown was promoted to supervisory status 4months later. But as to the rest, it was a ticklish moment.Employees who have just been hired, still in training, arenot likely to scoff at the employer's invitation that theylisten to the blandishments of the particular union officialthe employer chooses to bring in, nor, indeed, to refuse445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto sign a membership card that that agent would like tohave. 2The picture of such assistance, by the supervisors, con-tinued on as the weeks progressed. Johnston, the nextterminal manager, put membership and dues-deductioncards in the dispatch envelopes where the drivers findtheir route instructions for the day before starting out. Anumber of times he even handed out those cards person-ally, with reminders to the employees that they shouldsign them quickly. When the two drivers who, succes-sively, were selected to be union stewards, did nothingabout trying to have anyone become union members orsign dues-deduction cards, Johnston spoke to them, toldthem of their duties in that respect, and urged them toget busy and bring employees into the Union.The contract with the Union was signed on November25; it contains a union-security clause making unionmembership a condition of employment after 30 days onthe job. Long before the 30 days were over, in later No-vember and early December, Johnston a number of timestold this or that driver he would not be dispatched if hedid not join up and sign the necessary forms with theUnion. He did not stop there. On November 28, the veryfirst day, one of the drivers, Lecker, went over the 30-day period, the manager, as he himself admitted, did notdispatch him for the reason that he was not a member ofthe Union. Lecker ran quickly and joined up; as soon asJohnston learned the driver had done so, he started send-ing him out again.There is no need to detail here the testimony as to re-peated such activity by the supervisors, for all these factsare not disputed, indeed are conceded, by the Respond-ents.To offset the obvious reality that by all this he wasacting as the sole organizer for the Union of his choice,Johnston said he did what he did for fear that the Unionmight later demand the discharge of his drivers, whomight be difficult to replace. But the fact is no one onbehalf of the Union-not the stewards, not Business Rep-resentative Milone, not any other official-ever camenear him or said a word about enforcing the union-secu-rity clause in the contract.3Moreover, there is not ascintilla of evidence that anyone on the part of the Unionever even asked a single driver to join or pay union2 In their briefs both Respondents would wash this October 18 activityout of the case because there ,was no specific allegation calling it a sepa-rate unfair labor practice in itself. But the heart of the case is not wheth-er, by each of the separate steps it took to achieve a statutorily prohibitedobjective, the Company violated the law. It is, instead, whether it know-ingly imposed the Union upon Its planned total complement of employeeswithout giving the bargaining unit as a whole an opportunity to decidefor themselves. Where inteat is the issue, every activity bearing a rela-tionship to the final question must be considered.3 From the manager's testimony: "I dispatched Mr. Lecker to run toBaltimore. At the time he departed I reminded him again upon return hewould then be employed with the Company in excess of 30 days andunless he was a member in good standing I would have no choice but tofill my obligations to contract and would hold dispatch until which timehe was a good member in standing ..He took the dispatch to Balti-more, returned, went on break, and .... He took his required DOTbreak to make him eligible to drive. I had no further contract with himnor with anybody else in regard whether he now was or was not. I hadno record of it and I continued operating on the information that was lastavailable to me. And therefore did not dispatch him on the followingday."dues. And, oddly, although an attorney appeared at thehearing to represent the Union as a Respondent, he of-fered no evidence whatever to disprove the essential alle-gation of improper recognition extended by the employ-er.The credibility of the Respondent's entire defense tothis complaint is best appraised by going back to the be-ginning, when the continuing pattern of assistance to theUnion first started. There was no contract on October18, certainly no reason to fear a loss of employees werethe hirees to be indifferent towards collective bargaining.Why did the then terminal manager arrange to assurethat the first group succumbed to the appeal of Milone?When that first step is viewed together with all thatcame later, the answer has to be a planned program toassure that the Respondent Union would be the bargain-ing agent at this location, never mind what the first, orlater-to-be- hired drivers, might themselves prefer.Patrick Hanes was interviewed on November 12 byPapai, the safety director, and a conceded supervisor.Hanes testified, without contradiction by Papai who tes-tified for the Respondent later, that on November 12Papai told him "the company was negotiating with theUnion ...a contract ...was being drawn up ...hetold me the wages they were going to pay until theunion contract was negotiated and then we would get re-imbursed backpay for the difference." Hanes also testi-fied, again without contradiction, that "from the secondweek or so in December" (this was before the 30-dayperiod in the union contract had run) Johnston put mem-bership and dues-checkoff cards in the drivers' dispatchenvelopes. More, the witness also said that before Christ-mas he resisted the manager's repeated requests to signup with the Union, but when he did so Johnston toldhim "to shut up," and, when he, Hanes, continued tomake excuses for stalling, Johnston repeatedly told him"that we wouldn't be dispatched if we didn't have ourcheckoff cards filled in ... ."At the hearing the Respondent made much of the factthat later Hanes was made a union steward, and paid $25per month by the Union. This was after Hanes individ-ually had filed both charges with the Board in the pro-ceeding, against the Company and against the Union. Ifthe Company's theory here is that Hanes' status some-how cast a doubt upon his reliability as a witness now,the reality points the other way. Could it not be insteadthat the Union gave him that favored position as stewardto shut him up? Given the fact that, apart from BusinessRepresentative Milone's talk to the original four employ-ees with the connivance of the then terminal manager,there is no indication of the Union ever appealing to anyof these employees, for any reason whatever, until afterthe contract was signed, the latter inference is far morereasonable.C. Representative Number of Employees, or Not?When the Union was established as the exclusiveagent, on October 24, there were only four drivers hired:446 HERMAN BROTHERS, INC.Brown, Durnell, Carr, and Potter.' I find without meritan argument by the General Counsel, at the hearing, thatbecause one or two of the four men were still beingtrained in how safely to run and operate the trucks theymay not be counted as having actually been at work byOctober 24. It is a normal procedure in the business tobe sure, after a number of trial runs, that the drivers arenot injured and that the public is not endangered. Thesemen were paid while learning, and the Company doesthis all the time.When the union contract was signed 30 days later,there were 12 drivers at work. There is no need to listtheir names, for again, the fact is admitted in the Compa-ny's brief.All these men-the original 4 as well as the 12 on No-vember 25-do the same kind of work; they drive trucks,they fill up their trucks with chemical liquids, they deliv-er to customer purchasers of the Burdett Company, theygo hundreds of miles, and at times they sleep out over-night because of the great distances involved. They areall paid the same. And, most important, they are alldoing precisely the work which the Company contractedto do for the Burdett Company; i.e., deliver fluids to thelatter's customers. All this is, of course, the reason whyall the drivers are correctly joined in a single bargainingunit and covered by a single union contract.The defense witnesses say that as of October 24 theydid not expect the number of employees to increase sig-nificantly at all, and that that is why Herman Brothershad a right to extend recognition to the Union that day.I do not believe them, and the facts persuasively proveotherwise. The decisive day is October 24. What werethe company people thinking, or what must they of ne-cessity have had in mind then?When the Burdett Company contracted, on July 29,for Herman Brothers to deliver chemicals for it, it was inthe process of building an additional chemical producingplant at a place called St. Mary's, and the contract fordeliveries refers to that place. When the Company recog-nized the Union, St. Mary's was not yet completed oroperational. Driver Potter was hired on October 13; hetestified that, when he was first hired, the safety director,Papai, told him that there would be "six conventionaltrucks ...and two or three cab-overs that would haveteams on them," and that the Company intended to hire"Between sixteen and twenty-two. I'm not sure.... Itwas going to be a 24 hours a day, seven days a week op-eration." Hanes. another driver, was also called by Papaito come in for an interview; he came on November 12.That day, as Hanes testified, Papai told him: "They wereexpecting to have around eighteen employees."Papai was the last witness called by the Company indefense; he did not contradict either Potter or Hanes.The following is the totality of his testimony:Q. Did you interview the original drivers thatwere hired by Herman Brothers at St. Mary's?A. Yes, I did.4 One of the four men who had signed authorization cards on October18, Nelson, had been terminated on October 22 All the data here report-ed is based on a written stipulation placed into the evidence by the par-ties.Q. Did you make any statement about thenumber of drivers that the Company would beusing?A. Yes, I did.Q. Would you please relate to us what you toldthem?A. I said that there would be eventually fifteenor sixteen drivers.This was the Company's man talking. When he spoke of"the original" drivers he was talking of the first oneshired. On October 24, when the Union was established,there were exactly four men. Papai had to be talkingabout what he said to them. If the later hires came as asurprise to the Company, how can one explain away hiscompletely opposite statement before October 24? If thisrecord showed nothing else, the complaint allegation thatthe Company recognized the Union and started bargain-ing with it, when it expected, and knew it was going tohave, the larger number of employees is proved beyondquestion.Burdett also produces similar chemicals at other loca-tions, one of them, of which the Burdett and Hermanagents spoke at length at the hearing, called Hopewell.Beginning in mid-October, i.e., at the very time Hermanstarted hiring drivers and before it recognized the Union,its drivers were delivering chemicals for Burdett's plantsto its customers. They continued to do that regularly, inincreasing amounts, into the latter part of October andright through the entire month of November and De-cember. The St. Mary's plant first produced in any prod-ucts on November 19, and from that day on the driversfilled up there as well as at the other production plants.One side of the Company's defense is that it can takeas much as 2 years for a new plant like St. Mary's to op-erate 100 percent on a continuing basis, meaning, as itswitnesses then belatedly tried to specify, before it cansell its entire product to new customers of Burdett spe-cifically acquired for that particular plant. Therefore, itis said, when Papai told the men in October there would"eventually" be as many as 16 drivers or more, what hemeant was 2 or 3 years later. Why would an employertell its new hires about such distant hopes, or expecta-tions? Of what concern could such future predictionspossibly be to today's truckdriver? This part of the de-fense suffers from more than one fatal weakness. If theentire service contract was tied to the St. Mary's plant,why did Herman start using drivers before the middle ofOctober? There is no evidence, indeed it is not evenclaimed, that the November 19 opening date of that plantwas unexpectedly delayed. But more revealing still, if intruth in the minds of the two parties their contract wasoriginally intended to apply only to St. Mary's, why didthey make the contract almost 4 months earlier, on July29? There had to be, and there was, another reason.The Herman-Burdett contract is not limited to St.Mary's plant deliveries only. From the Company's brief:"Under the July 29 contract, HBI had an obligation todeliver whatever Burdett produced." For a long time theBurdett Company was having problems filling themounting orders of its customers, particularly those pur-chasing from the Hopewell plant, somewhere in Virginia.447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHopewell had to be expanded, doubled in capacity.Leonard Orzechowski, an official of Burdett, said he hadlong been planning this, and that to do so Hopewellwould have to be closed down. "We had delays, con-tinuing delays and actually the plant was supposed toshut down on a continuing basis, it seemed like everytwo weeks it was going to be two weeks away and itnever materialized. We were in a position to shut theplant down then in the end of October. At the end ofOctober we made a decision." While things were thushanging, Herman was being used to service Burdett'scustomers from other plants. Finally, on November 5,Hopewell was shut down, with Herman continuing toservice its customers, and the plant was reopened withgreater capacity on December 26.Orzechowski called all this part of the "unexpected"developments which caused Herman to have to hiredrivers "by surprise." His final statement was that theHerman Company knew nothing about this entire Hope-well problem until the day the plant vas closed on No-vember 5. Given the related facts-contract obligingHerman to make all deliveries 3 months before, Hermanhiring drivers during October, Papai telling the menthere would be its nmans a<; 16 drivers needede, plus Orze-chowski's admission that liopewell was a pressing prob-lem to him while all these things were happening -I donot credit him as a s ilness in this hearing. I find hcknew Burdett needed deliveries entirely apart from thefuture output of St. Mary's, that he contracted withHerman to meet that demand, and that Ilerman Bros.very well expected to make the deliveries it then pro-ceeded in fact to make, beginning with foul men on Oc-tober 20 and regularly adding to the group until itreached about 12 on November 25 In ;sum, the Respond-ent Company kneew at the time of recognition of theUnion that a definite and rapid cxpansion of the workforce made tile coniplement of the moment insubstantialand not a rcpre'sclltnalivc linc.Orzecho\ski's flurtlwr te,,tilnony as to why lert iancontinued to make dcli',eries from plants other than St.Mars,'s ics en after IHlopevwell s as reopened does not serveto enlhalince his i crcibilit. Tic said he gave Herman rnorework aflter I)cceliber 29 oinlly because he did not want itto lose its dive, rs, w.ho s, oulld "centually" be needed atSt. Maty)'s What he cii\tx.enientlv ignored is the fact thathis contract with i lerilan called for such delivery scr',-ices all alonil. It will not do for a businessman to sav hecontracted to ha'Ce cetain worlk donec, but that vhen it\was perfirnriud as ccgreed, Ithe l caln for hi:ving it per-formed horb. ilt, rlattionsl I ito the contract.I W h}ile itie I-rllon tdfl, tl -iihllb' ;,l th,' }ltling. it, brief st'ls .tll Thesame intlC. lisitellt alld :all t il- l rircrl .retrlt 'ltll a.Idvanced bv bolh[-ler rlm inll{I Ih llrdell F[il i l t " .chitred lilt ;t coInllrito Withilur til ... pit) i tllviA .Iruklkltg scx.ites it nliecdcd for ith, lattcr'r S,.Malts s fat ilt I. 1I Sl 1 M.ars plant wehiclh was the ,uhject ifilt tl 1 ?" .gT-r lt 'iL I AttiA tic bit, f sayt: "llermai. bt g.ati *p r-a tiolls In mitd ()t. !ohc plt t i E t aptqpilst ttf 13 itdlit', St Mar; i .pilan(n November I'" i Ihl it iLa It vl-1 limittcd iot St. Mary "- ard thietloire would not ncic d 16 dlivi -lotr i ts fulfiltlitcti until 2 it ::ts later-tAbil was Hcrle all d{lill. I l;llkilng delivevIIC fklr ItlllrotCt as el; s as () 1()bel ?l'h c ah ls r 11iL hi' thl it 1*s ha1.d inol Ci, k 1n , J111ll. as l.-make d Ilver ., 1, I lirIc t Cllxltomer% [IJ} O\.n hi e lat i lla I thia that iswhy tlhu c'(~ltl-,t I-V, tlulad v hvitn It v."as mafiaFour is not a sufficiently representative complement ofan expected total of at least 12 men or more. Hermanknew it was about to hire the greater number. I con-clude, all things considered, that by recognizing theUnion on October 20, 1980, and by executing its collec-tive-bargaining agreement with the Union on November25, as exclusive bargaining agent of all employees to behired in fulfillment of its delivery contract with Burdett,the Respondent Company violated Section 8(a)(l) and(2) of the Act. I also conclude that the RespondentUnion, by accepting recognition as the sole bargainingagent of Herman's employees and by executing the No-vember 25 contract, violated Section 8(b)(1)(A) of theAct.With the entire collective-bargaining agreement beingillegal from its inception, it follows as a matter of coursethat any enforcement of its terms constituted continuingprohibited restraint and coercion upon the employees.The major one, in this case, was the union-securityclause, making union membership a condition of employ-ment. By its very presence in the contract, as agreed bythe two Respondents, both the Company and the Unionv iolated Sections 8(a)( ) and 8(b)( )(A), respectively.And when Terminal Manager Johnston, on November28, deprived driver Lecker of his scheduled day's workbecause he had failed to comply with the unlawful con-dition so imposed upon him, the Company committed adirect and substantial violation of Section 8(a)(3).It was also a series of unfair labor practices, all in vio-lation of Section 8(a)(l), for Manager Johnston to keepurging the drivers to sign union membership cards, totell them to execute dues-deduction authorizations, andto threaten them with discharge-withholding work as-signments is no different from temporary discharge. Allthis was part and parcel of the total picture of illegal as-sistance by the Company to the Union. One of the clearunfair labor practices, of course, was to have deductedunion dues from the earnings of the employees and for-warding the money to the Union. I find that by doingthat the Company also violated Section 8(a)(2). The Re-spondents must reimburse the employees for that money.But no useful purpose will be served by detailing everyincident of misconduct. It is conceded in the Company'sbrief. it must all stop, and the contract must be canceledin all respects.IV. t it REMLI)YBoth Respondents must be ordered to cease givingeffect to their November 25, 1980, collective-bargainingagreement and to cancel it entirely. Each of them mustalso be ordered to cease and desist from committing boththe kind of unfair labor practices which have here beenfound and any other unfair labor practice under this stat-ute. They must also be ordered to reimburse every em-ployee from whose pay the Respondent Company hasdeducted any moneys whatever, either for union dues orfor union initiation fees.448 HERMAN BROTHERS, INC.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth above, oc-curring in connection with the operations of the Re-spondent Company as described in section I, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing the freeflow of commerce.CONCLUSIONS OF LAW1. By recognizing Brotherhood of Railway, Airlineand Steamship Clerks, Freight Handlers, Express andStation Employees, AFL-CIO, as the exclusive repre-sentative of the Company's employees at St. Mary's plantof the Burdett Company, for the purpose of collectivebargaining, the Respondent Company has violated and isviolating Section 8(a)(2) of the Act.2. By the foregoing conduct, by urging its employeesto sign union membership cards and dues-deduction au-thorization cards, by threatening to discharge them ifthey did not sign such cards, by urging stewards of theRespondent Union to solicit membership in that union,and by deducting union dues from the earnings of its em-ployees for forwarding to the Union, the RespondentCompany has violated and is violating Section 8(a)(1) ofthe Act.3. By denying employment to employee Lecker in en-forcement of the union-security clause in its contractwith the Union, the Respondent Company has violatedand is violating Section 8(a)(3) of the Act.4. By accepting recognition on October 20, 1980, andby executing its contract with the Respondent Companyon November 25, 1980, as the exclusive representative ofthe employees of the Respondent Company in the unithereinabove described, the Respondent Union has re-strained and coerced and is continuing to restrain andcoerce employees of the Respondent in the exercise ofthe rights guaranteed them in Section 7 of the Act, inviolation of Section 8(b)(1)(A) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.[Recommended Order omitted from publication.]449